DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 41-43, 45-53, 55-57, & 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 41, 48 & 55, the prior art found does not specifically teach establishing a layer of abstraction between an executing application and a dioramic user interface within an end user device of a user; modifying the dioramic user interface using a diorama selected by the user; receiving, by the layer of abstraction, a user interaction with the dioramic user interface by the user; facilitating an interaction with the executing application based upon the user interaction; and causing the diorama to be updated within the dioramic user interface based upon the user interaction, wherein the dioramic user interface is a three dimensional user interface independent of the executing application, visually represents a person and an entity with which the user interacts, respectively, as avatars in the user-selected diorama, and is unique to the user, the user-selected diorama is an independent software object that is rendered by a user interaction runtime engine that provides the dioramic user interface, and the user interacts with the executing application by directing an avatar of the user to interact with an application-based avatar associated with the executing application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Patent Board Decision, dated 7/25/2022, to reverse some dependent claims allowed for the Applicant to amend the independent claims with language from claims 44, 54 & 58 which rendered claims 41, 48 & 55 allowable respectively.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179